 

 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.5 Filed 08/10/20 Page 1 of 10

affidava of financial ststement

   

THE MOORISH NATIONAL REPUBLIC
MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD
Aboriginal and indigenous Natural Peoples of Northwest Amexem / ‘North America

Affidavit of Financial Statement.
{Exercise of Constitution — Secured Right)

  
   

Thomas james brown bey, Authorized Representative, Natural Person, In Propria Persona:
Ex Relatione Thomas James Srown: All Rights Reserved:

U.CC 1-207/ 1-308; U.C-C. 1-103

Not a Corporate Person or Entity, Misrepresented by Fraudulent Construct of ALL CAPITAL LETTERS

detrot territory

C/o [15226] carlisde
detron. machigan [45705}
Noo-Domestic

To:

The U.S. District Court for the Eastern District of Michigan
The Clerks Office

Theodore Levin U.S: Courthouse — _—
231 W. Lafayette Bivd., Roam $99 70349 evo ‘boon One? ‘3748
Detroit Territory, Michigan Republic

[48226] uSA

 

Notice of Judges and Officials’ Oath — Bound Obligations and Fiduciary Duties

Article Vi
“All debts contracted and engagements entered into, before the adoption of this Constitution, shall be

5 valid against the United States under this Constitution, as under the Confederation. This Canstitution,
and the laws of the United States which shall be made in pursuance thereof; and all treaties made, or
which shall be made, under the authority of the United States, shall be the supreme law of the land: and
the judges in every state shall be bound thereby, anything in the Constitution or laws of any State to the
contrary notwithstanding. The Senators and Representatives before mentioned, and the members of
the several state legislatures, and all executive and judicial officers, both of the United States and of the |
several states, shall be bound by oath or affirmation, to support this Constitution; but no religious test
shall ever be required. as 2 qualification to any office or public trust under the United States.”

thomas james brown bey Page 1 of S

 
 

 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.6 Filed 08/10/20 Page 2 of 10

affidavit of fingncial staternent

Article 1, Section ¥
“All debts shall be payable in gaid ar silver coin”

Amendment V
“ No Person shall be deprived of due process of law”

States Constitution Law, which is the tawful ‘money to pay the restricting demands, conditionally
commanded by Employees and Contractors of the Court. The said restrictions (unconstitutional) are
arbitrarily (hindering Due Process) and imposed for processing these Documents, as stipulated in the
United States Constitution noted above. Therefore, | submit this Writ “in Forma Pauperis”, being an
enjoyment and exercise of my unconditional and Constitutionally - Secured Rights (and not a feudal - fee
«burdened privilege} to timely and speedily enforce Due Process of Law, as noted above.

Your demand for a “Financial Statements” is used as an instrument to deny me due process of law and
my right to free access to the courts. | introduced evidence in the form of an Affidavit of Fact and
marked as Evidence. Someone in the courts tampered with that evidence, which is a Federal Violation,
and misrepresented it as a Motion which is discretionary and an assumption that permission must be
requested to exercise my Constitutional Rights and an exercise of a right is a Constitutional Right, not a
Request and this office knows that. This is 2 direct violation of my “Secured Constitutional / Treaty
Rights which is the Supreme Law of the Land and “Stare Decisis” and a violation of your “Oath of Office’.
Furthermore as there is no law as prescribed in the United States Constitution stating a “Financial
Statement, “Financial Fee (Feudal Law)”, or a “Motion” requesting permission must be submitted in
order to exercise my Constitutional Rights, your demand is a violation of Amendment IX of the United
States Constitution and a violation of your fiduciary duties.

Amendment IX
* The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage

others retained by the peopte”

Where rights secured by the Constitetion are imalved. here can be no ride-mating or legistation, which woxtd abrogate

them. Miranda v. Atizana 384 US 436, 125:

thom mes brown bey Page 2 of 9

we
toy
Case 2:20-mc-50804-LJM ECF No. 2, PagelD.7 Filed 08/10/20 Page 3 of 10

affidavit of financial statement

As an Officer{s) of the Court, you and your assigns are bound (or have taken) a solemn Oath (See Article
Vi) to uphold and Support the Constitution for the United States Republic. Refusal of this ‘Affidavit of
Financial Statement’ is construed to deny me timely ‘Due Process’ and will be a ‘Colorabie Act’ to violate
my secured exercise of a Right. Such an act and imposition is a violation of your Official Oath of office.
This can result in additional Jawful remedy actions filed against those violating Officers of the Court,
Under Title 18 and Titte 42, in their official and private capacities. The Law always gives a remedy for the
people against color of law actions committed by those who violate their Oaths of Office colluding to
abridge the Rights secured for the Natural Beings and the citizens.

Point 010 A. Affiant has no record or evidence that Libellee(s) have not used “Fictitious Conveyance of Language”
ayainst Afftant, leading to various and many connected interlocking directives founded, propagated, brought forward,
and execated in the fraod to Affiant's pain and injury.

ADMIT - Libellee(s) admit to the truth and guilt of utilizing, as a device, against Affiant, "Fictitious Conveyance of
Language™ to Libellee(s) (potential) unjust gain and to Affiants pain and injury.

EXHIBIT 010 A - NOTICE of Fictitious Conveyance of Language

NOTE: This NOTICE, with its several points is written in "event comtinnum” format to bring clarity to the various
Points m dispute, displaying the fact that onc point leads to another and the end issue is connected in the heemnimne
issuc, Points shall be “set off” in brackets “{ J".

INTRODUCTION:

Tfan organization, corporation, or other entity, uses falsc conveyance of language, we call it "Deceptive Trade
Practices"; acts and actions of sach are often harmful to the intended victim and bring “ill-gotten gain” to the treasuries
of such corporations.

Bear in mind that all governments are corporations and all legislative court systems are for profit "Also Trades As"
corporations with very few safeguards in place to protect the private man. The corporate beasts’ prime directive is to
instill fear in the minds of the less fortunate persons of involuntary servitude; and the most common device in use by
such fear-mongers is false conveyance of language.

All organizations within the government are requircd by 26: C.F.R.: 601.72(a}-I_ to publish how the organizations are
organized, and the nature of the organization. In most cases, there is plenty of evidence pointing to the fact that there is
a lack of public disclosure concerning the true nature of the organization that is demanding monies, fees, fincs,

penalties, licensing, or prosecuting us. We have finther evidence that the court's organization is just as frandulent,
since they all are organized as legislative foreign fictions, using subjective interpretation, Jegal fictions, and the like.

We also know, according to court records. that the judicial system has been manipulating job titles to confuse and
dominate the proceedimgs. What are the consequences if we accept and act according to these fraudulent definitions?
We find that we do nat know to whom we are speaking, and what anthority he is exercising at any moment, whether
the person we are talking to is actmg in his capacity as a clerk, judge, tegislator, or whatever. In the court, are we
talking to a judge. legislator, bailiff, banker, or a clerk when we are talking to the guy on the bench in the black robe?

BEGINNING OF POINTS:

Lack of full disclosure combined with the use of verb language (versus truth language, noun language) allows -
Libeliee(s) to be charged with breaching Title 18. section 1001, for their [Point 010 A - aj false statements and Title

thomas james brown bey Page 3 of 9
 

 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.8 Filed 08/10/20 Page 4 of 10
affidavit of financial statement
18, section 1002, for their {Point 010 A - b] false papers against us. The organizational structure of the system, . the

false statements and false papers are designed to place us at a legal disability. So we claim our handicapped status
of Tithe: 29: U.S. A. Codes: 706(8Xa), and charge them with breaching Title: 29- U.S. A. Codes: TOU(C)Q): the

        

Policy for the [Point 010 A-c| rights of the handicapped, since the government ts obligated in Title: 42: ch: 126:

12182(2KA)(itv} to make efforts to eliminate communication barricrs that hinder the handicapped.

Ifthe opposine party uses all Our names. they are intentionally addrsssine leadines tn the
S&S. A. CODES: §: 1342: [Peint BID A-d@] Fiction names aenind us

fictional “strawman.” and are asine Tide: 1 U.
to Tithe: 18: U.S. A. CODES: §: 134) [Point 010 A-e| canses Frand and Suindke. By not esine epper and.
lowercase lettering, with panctuation, they are in breach of FRC. P. RULE:1}0{ay): [Paint O10 A - f] proper name of
the Parry. and in breach of F.R-C. P. RULE: 17, [Point 010 A - g] since only the real party of interest can be syed in the
admiratty,

For what purpose would a person knowingly (title 42 § 1986) do such athing? For whatever rezson, to hold their
beloved system together, they are committing: Title: 42. 1985(3) [Pott 618 A - h} Deprivation of our Rights.
Therefore, they are engaging in a Title: 18: 1964 [Point 616 A - i} Rackctecrime-activity, for their Title: 42: 1985(2)
[Point 010 A - j] Obstruction of _ the Justice, causing a Title: 42: CH. 21: 1983 [Point 010 A - k] Personal lejury, aed
a Tithe: 42; 1983: NOTE: 39 [Point 010 A - I] civil Deprivation of the Rights, by their Tide: 42: 1983. NOTE: 319
and NOTE: 337 {Point 010 A - m] Custom & Policy of their Title: 18: 241 [Point 010 A - nj Conspiracy, _under the
Color of Law. causing thr Title: 18: 242 [Point 010 A ~ aj criminal Deprivation of the Rights. Title: 18: 872 [Point
G10 A - p] Collusion’ Coercion, for the Title: 18: Ch-73-§: 1512 Point £0 A - q} criminal Obstruction of the Justice,
ending with a Title: 28: §: 1359 [Point 018 A - r] Loss of the Jurisdiction by their Catlusion. all under the Tide: $: $:
3 [Point 010 A - s] Desecrated flag. ;

Point 010 B. Affiant has no record or evidence that Affiant is guilty of creating fictitious obligations, but that AMfiant
does not admit that fictitious obligations do exist, 1o the hurt and injury of Affiant, as made more explicit in EXHIBIT
O10 B - NOTICE OF FICTITIOUS OBLIGATIONS.

ADMIT - Libellees listed in this document admit to the truth and guilt of administering. processing. and promoting the
use of fictitious obligations, created by fictional corporations, and enforced by fictional, egal entities and de facto
Fevernments. :

EXHIBIT 010 B - NOTICE OF FICTITIOUS OBLIGATIONS

TITLE (8, PART I. CHAPTER 25, § 514. Fictitious obligations

Release date: 2005-08-03 :

(2) Whoever, with the intent to defrand—

()) draws, prints, processes, produces, publishes. os otherwise makes, or attempts or causes the same, within the

{ initad S tates

(2) passes, utters [SEE Points 103, 104], presents, offers, brokers, issues, sells, or attempts or causes the same, or with
like intent possesses, within the United States: or

(3) utilizes interstate or foreign commerce, including the use of the mails or wire, radio, or other electronic
communication, to transmit, transport, ship, movc, transfer, or attempts or causes the same, to, from, or through the
United States,

any false or fictitious instrument, document, or other item appearing. representing, purporting. or contriving throurh
scheme or artifice, to be an actual security or other financial instrument issued under the authority of the United States.
a foreign government, a State or other political subdivision of the United States, or an organization, shall be guilty ofa
class B felony.

(6) For parpases of this section, any term uscd in this section that 15 defined in section 513 (c) has the same meaning
given such term in section 513 (c).

 

thomas james brown bey Page 4 of 9

 
 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.9 Filed 08/10/20 Page 5 of 10

affidavit of financial statement

(c) The United States Secret Service, in addition to any other agency having such authority, shall have authority to
investigate offenses under this section.

 

The UNITED STATES CODE (USC) applies to all corporations of THE UNITED STATES, including ANYBANK
USA, cic. Therefore, 18 USC Section 8 entitled “CRIMES AND CRIMINAL PROCEDURE - CRIMES - Obligation
or other security of the United States defined” specifically states:

"The term “obligation or other security of the United States” includes all bonds, certificates of indebtedness, national
bank currency, Federal Reserve notes, federal Reserve bank notes, couposs...”
The "Dictionary of Banking" by Jerry M. Rosenberg defines the following terms:

obligation - the legal. responsibility and duty of the debior (the obligor) to pay a debt when due and the legal right of
the creditor (the obligee) to enforce payment in the event of default (page 246).

Rote - an instrument, such as a promissory note. which is the recognized legal evidence of a dett (page 243).

This inpties that Federal Reserve Notes are simply “evidence of debt”, “Hability mstraments”, “negative moncy” and
jJegal obligations of THE UNITED STATES.

In the case "Lewis v. U-S., 680 F.2d 1238 at 1241", the FEDERAL RESERVE BANK is established to be a private,
corporation which is exgazed im commercial activity by law of merchants.

The FEDERAL RESERVE BANK (presumably referred to in 18 USC Section & as the “creditor”} is a private
corporation in the business of “lending” private script “money” (akin to DISNEY CORPORATION'S “Disney
Doftars") to THE UNITED STATES (presumably referred to in L§ USC Section 8 as the “debtor”) by the authority of
“The Federal Reserve Act of 1913".

Article 3 of the Uniform Commercial Code sets forth the requisite form of negotiable instruments. In short, UCC,
Section 3-104 entitled "NEGOTIABLE INSTRUMENT” states: "Any writing to be a negotiable instrument within this
article must: (a) be signed by the maker or drawer; and ; (b) contain an unconditional promise to pay a sum certain in
money and no other promise, order, obligation or power given by the maker or drawer except as anthorized by this
Article; and fc) be payable on demand or af a definite time: and (dj be payable to order or to bearer.”

Therefore, "FEDERAL RESERVE NOTES" violate your own laws and thezefore do NOT meet the requirements of a
note a3 required by Article 3 and in fact and law is NOT a “note”, thereby making it an impossibility to “pay” the
alleged debt "at law" using FEDERAL RESERVE NOTES. Since the sum of two negative numbers can never be zero,
the account{s) can never be settled and closed. It further follows that Federal Reserve Notes.are not payments. (See
Don FE. Wiltiams Co. v. Comm. Int. Rev., §1 L. Ed. 2d-48 (1977)).

It stands to reason that if THE UNITED STATES is the debtor to FEDERAL RESERVE BANK and the “moncy™
being used is actually "evidence of debt" then the corporation known as THE UNITED STATES must be bankrupt and
curreatly operating ina state of chapter 11 bankruptcy. It is rational 10 conclude that ALL corporations m the US. are
sub-corporations of THE UNITED STATES and are also operating in bankruptcy. Thus POLICE & FIRE
RETIREMENT SYSTEM CITY OF DETROIT, etc., also most be operating in bankruptcy. If POLICE & FIRE
RETIREMENT SYSTEM CITY OF DETROIT és bankrupt then how can POLICE & FIRE RETIREMENT SYSTEM
CITY OF DETROIT “lend” credit to anybody since bankrupt corporations have no credit to lend? What “moncy of
value” or asset instrument do any of the UNITED STATES corporations have to lend, including POLICE & FIRE
RETIREMENT SYSTEM CITY OF DETROIT?

If Federal Reserve Notes are bonkruptcy money or ability asirustents, then how can POLICE & FIRE
RETIREMENT SYSTEM CITY OF DETROIT, a FEDERAL RESERVE SYSTEM member, declare them to be
“moome” to INTERNAL REVENUE SERVICE on the Form 1099C “Cancellation of Debt” (OMB No. 1514-1424)
submitted to the Internal Revenue Service? It appears that all ANYBANK USA did was lend INTERNAL REVENUE
SERVICE debt.

Was there INTENT TO DEFRAUD BY THE FEDERAL RESERVE BANKS, THE COMMERCIAL BANKS,
OR THE UNITED STATES? Affiant has no record or evidence that there was not!!

{

thomas james brown bey Page Saf

 
 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.10 Filed 08/10/20 Page 6 of 10

affidavit of financial statement

A ffrant bas no recoed or evidence that Libellees/ Plaintiffs are not accusing Affiant of the very CRIME THAT THEY.
THEMSELVES, COMMIT ROUTINELY, DAY BY DAY!

Ifa confract or agreement is void for fraud or sumisble for fraud, and the opposing party ienores (does. nat respond
tofrehut) oix's affudevit of rescind mest for Gand, 2 dishonor has occurred (UCC 3-585} for mon-scoeprance of refusal
for cause (of uncomscsonable metrument UCC 2-307).

UCC {-103.6 mandates all parties to construe the statuic in harmony with the common law, within statutorily created
legislative agency, forcing recognition of common law rights.

Point 010-0. Affiant has no record or evidence that Libellee(s) listed within this document, the living man, or woman, in their
True Character, acting for, or on-bebalf of, the STATE OF MICHIGAN is/are exempt from prosecution and loss of their fiberty,
funds, assets, aecrica!s, and all other material goorls in recompense for their malicious acts azainst Affinet, 2 Ining soveresgn
man upon the soil of tha nation of Michigan.

ADMIT — Libellee{s} fisted in this document admit to the truth and guilt of administering, processing, and promoting form of
thievery in the use of fietitions obligations 2s a(n) (attempted) cofisteral assessment of fines, fees, Eoenses, permits, and/or
other infringements upon the Rights of Affiant are merely creations by fictional corporations, and enforced by fictional, legal
“entities and de facto gaveraments under threat, coarcian and force of arms to Affients injury and pain

 

UAETED SLATES Supreme Court. "Wf the aztion cxmes down from its position of sovercigndy and enters the domain of
commerce, % submits itself to the same tows that govern individuats therei. it assumes the pasition of an ordinary citizen and
it canmmot recede from the fullfment of its obfigetions;* 74 Fed. Ren. 145, following 91 US. 395.

The Supreme Court sam that when a sovereign goes into a commercial relationship with private money it looses. its
sovereignty. The Supreme Court was telling afl that they fost all sovereignty in 1933 when they went into commerce with
private Federe! Reserve Notes (FRN's), which did nol secure title ta the goods presumed purchased. Title remainad with

the “stste" under the principle of escheat.

Heritage Dictionary: es-cheat (‘s-chit") a. 1. Reversion of land held under feudal tenure to the manor in the
absence of fegal heles or claimants. 2. Low. a. Reversion of property tothe state in the absence of tagal heirs or
daimants. b. Property that has reverted to the state when no legal heirs or claimants exict.

BE INFORMED, YOU ARE HEREBY NOTICED: Libciboefs) and any other Eving man or woman, in their True Character, gfare
deemed euilty of felony and contempt charges for any and all acts performed, demanded, and/or required byfof Affiant, or any
Page Gof S

thomas james brown hs

 
 

 

 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.11 Filed 08/10/20 Page 7 of 10

affidavit of financial statement

other Third Party, under threat of arms (vi et ormis), coercion, fraud, or any other infamous crime, whereby Federal Reserve
Notes (or, their equivalent) are passed from hand to hand, party to party, or account to account under the disguise of
commence to obtzin any measure of gambling or wagering mediums, funds, of sccruals; sych guilt of a felony aad cotempt
shares, is levied against Libefiee(s) in their True Character as the fiving man of woman punishable in and for the issuing of caid
act(s) so performed. ,

BE FURTHER INFORMED AND NOTICED: Every “court” {inchuding, but not fimited to, every United States District Court] entered
the empire of “Private Enterprise and Commerce” and is entered inta Dunn and Bradstreet fegotry under the hearing “Alan
Trades As” Every said cxant of the de facto government {under ¥i et ormis} is 4 “Private Enterprise” existing and operating
under the de facto exeosive branch of the de facto government only (not the judicial branch], receiving their impked

_ muthority from the private codes, statutes, rules, and reguiations, many of which (UCC) are purchased at the rate of $260,000
USD per year from UNIDROIT, Rome, Htaly.

1, thomas-james: brown-bey, Claimant do hereby make ‘mown to the entire world my Cis against the STATE OF MACHIGAM for

EXHIBIT O10E. Affiant, the ving Man, has no record or evidence leading to proof that the existence of the living Man,
Affiant and Sovereign, is by the authority or permission of any state, noris in any relation to the corporate, fictional, legal
entity known as the state, this State, or any State of XXXX: therefore, Affiant has no record or evidence that Affiant is
sequired to pay any form of tax or tribute to any fictional character, its" actors, or any legal entity, whatsoever.

ADMIT — Libelice(s} listed within this document admit to the guilt and error of making demands upon Affiant to surrender
any tunds or other personal property to Affiants inary and pain.

*... THE POWER TO TAX INVOLVES THE POWER TO DESTROY’. McCULLOUGH v MARYLAND, 4 Wheat 316.

“All subjects over which the sovereign power of the siale extends are objects of taxation, but those over which it does
nat extend are exempt from taxation. This proposition may almost be pronounced as self-evident. The sovereignty of

the state extends to everything which exists by its authority or its permission.” McCullough v Maryland, 17 US. [4
Wheat] 316 (1819).

EXHIBIT O10F NOTICE ~ CLAIMANT'S EXEMPTION FROM FEES

Claimant has no record or evidence that any fees, court casts, penalties, or any other financial medium is required to be poad. or
forfeited, to any court or policing agency without the United States and within any state of the Union of States.

ADMIT — Ubeifee(s) listed within this document admit to the guilt of tort and the breaching of contracts against Claimant under
fictional falsity, a cloak to disguise a collateral undertaking. and malicious vexation by legal process to Claimant's pam and

sepury.

thomas james brown bey Page 7of9

 
 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.12 Filed 08/10/20 Page 8 of 10

affidave af financial statement

The US Supreme Court has ruled that 3 natural indnidyal entitled to refief Is “emtitied to free access___ to its judicial triteatats
and public offices in every State in the Union" {2 Black 620, see also: Crandell vs. Nevada, 6 Wall 35). Plamtiff shoutd nat be
Charged fees or costs for the lawful and constitutional right to petition this court in this matter in which he is entitled to refiel,

25 it appears that tha filing fee rule wes originally imolamented for fictions and aubiects of government, and should not be

applied to the Plaintiff wha is a natural indiwidysl and entitled to relief (Hale vs. Henkel, 201 U.S, 43},

“The Fee Is the statutory ceaturs moving within the fictional falsity as if it is presumed to be standing as the amortized
obligation”. Ryan v Matar Crecit Company, 130 1.1. Eq. S31, 23. A 2d 6087, 621

This is the fiction of law, wherein the fictional falsities are perfected by devious means. Read Babentine’s Law
Dictionary.

Fiction. Something is presumed te be true, which is fabe.

The afleged determination af “commitment cost" of $ ; for alleged traffic tickets or court costs, fees, or pensities
requires execution 2s 2 “dogk to disguise a collateral undertaking” in U.S. Funds and is "malicious vexotion by lego! process”
under the dismuice/pretanse of 3 “lawful” government to enforce the unwritten Master - Steve relationship.

“Aaoughroblecone my wt nee ni, a my be ee rm af el cause.” Pooley v. Hot
335 H.W. 2d 197, 124 MGch App 255.

“Maire is a state of mind and an essential element af action for malicious prosecution and is to be found by jury from case, and
went of probable cause is the other element of action for malicious prosecution which must be proved by plaintiff” Lopey vw
Modssat 488 F, Supg 119 B.C. 980.

Pomt G10G — NOTICE that STATE is Employee of the Peapla. Affiant has no record or evidence that the "STATE OF MICHIGAN is
anything other than an employee of the Peopte of the state. Affiant cannot yield his sovereignty to any fiction that would allow
the fake to nule over the Real.

ADMIT - Libellee{s) listed within this document admit to the guik of usurping a presumed authority over Affient to Affiant’s
pain and injury.

The (11°) Amendment's “fundamental principle” that “the States, in the absence of consent, are immune from suits brought
against them ... by a foreign State" was enunciated in Pm wessrom, FIZ US. 313, 329-330, 78 L Ed.
T2R2, 545 Cr 785 (1934).

Most any “Legal Dictionary” will display the fact that, 1} the Peopte are Sovereign; and 2} the People are the state.

The “majority” MAY be the consensus of the people of a Democracy, but in a Republic, ar any state with o “Republican form of
government”, the minority is protected from the majority, or any other entity, cluster, group, ar collection thereof that acts
against actual “Law”. This Affiant and Belfigerent Claimant yields no license, leave, of permit to do anything contrary to ths

 

thomas james brown bey Page 8 of 3

 
 

 

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.13 Filed 08/10/20 Page 9 of 10

affidavit of financial statement

Affiant’s un-alenable Rights, as ensured in the written documents referred to as the Constitution for the united States of
America and the Bill of Rights.
Any, and ail, agents, of agencies, of ary State are nothing more than "employees" of a state.

Any man accused of any crime has.a right to face his accuser, not a “representative” of the alleged accuser_ Hf the “STATE* says I
have injured the STATE, ict the STATE be sworn in and questioned. Only a properly sworn and verified complaint from a true
injured party may witness against this Affrant. Anything short of that is Constructive Fraud, with many other types of fraud to
follow; normally U.S. Mail fraud, conspiracy, coercion, vi et armis, intimidation, etc.

By your failure 10 CEASE AND DESIST, and to produce proof of your identification, standing. authority and
jurisdiction as demanded, you are deemed “uncooperative” but you are knowingly, willingly and ‘tatentionally
accepting fall Hability and responsibility, to be perfected as due, owing and collectible, pursuant to the process as
boticed above, inclusive of any and all damages incurred by me due to your actions and in-actions, by true bill, duly
secured, invoicmg principle amount, costs, expenses, lost profits, interest, and triple damages accumulating and
accruing, NUNC PRO TUNC.

NOTICE TO PRINCIPAL IS NOTICE TO AGENT;

NOTICE TO AGENT IS NOTICE TO PRINCIPAL

Duly sworn as true and correct, executed on this (Oday of S743 with all rights reserved without
prejudice, UCC 1-308, and any and all “State of . ..” and imentilional equivalents (“UCC 1-308"):

   
 
 

UCC 1-308__ mthowes \ame

thomas-jemes: brown-beyise™™

c/o15216 Carlisle Smeet, Detroit, Michigan near [48205 Pa

thomas james brown bey Page 3 of 3
3

Case 2:20-mc-50804-LJM ECF No. 2, PagelD.14 Filed 08/10/20 Page 10 of 10

Thomas-James: Brown-Bey
c/o [15216] Carlisle
Detroit, Michigan near [48205-9998]

Non-Domestic, Without the UNITED STATES
USPS Int’] Mail Manual sO

742.1 - Marking Postage Paid-.
742.2—Parcels w/o Stamps ©
Treat as Pre-Paid

gous; 2g7o 0000 O48? 3788

   
 

    

HE rib
arihiDraey

POE

TAXE-PERCUE/POSTAGE PAID
UPU RL 114 (2.2) - UPU RL HAI (2.2)

Date Ry-VG ~~ 20

POSTAGE PAID
UPU RL 114 (2.2)

MAIL TAMPERING USBisk ec Coot Nn crnrexd Verano Agnus.
cco ne ith: FOREIGN OFFICE OF ORIG
Title 18 USC Dat 23\ 9. Latay ede *&SIQq a

Title 18 U.S.C. 1702

Title 18 U.S.C.17038 “Velo AY Wh ABI2¢

Title 18 U.S.C. 1708

AGZ2G~-A7 4

 

el aol ahaa
“ Pac) als Sls ee
a es ae ae ® ‘

 

  

bpp gh fperdfpely pelo tfpbe |p pU Uae tall

   

LOPE TO THE RIGHT

    

 
